DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-49 are pending. Claims 1, 11, 27-29, 36 and 46 have been amended. Claim 49 has been added. 
Applicant’s arguments, filed 06/24/2022, with respect to 112 rejections have been fully considered and are persuasive in part.  The rejections of claims 27, 36 and 46-48 has been withdrawn. However, the rejection of claims 28 and 29 is maintained. See rejection below for details. 
Applicant's arguments filed 06/24/2022, with respect to art rejections have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite the limitation "the coulombic efficiency", without specifying of which process (i) or (ii).  The claims are still indefinite because it is not clear if the coulombic efficiency refers to electrolysis in step (i) or electrochemical exfoliation in step (ii). It appears from specification that the coulombic efficiency is provided for step (i) (see PGPub of the instant application [0055]). 

Claim Rejections - 35 USC § 103
Claim(s) 1-19, 25-36 and 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Licht et al (US 2018/0044183 A1) in view of Cheun-Lee et al. (RSC Adv., 2017, 7, 15644, provided with IDS).
Considering claim 1, Licht discloses a method for producing graphene comprising: 	(i) performing electrolysis between an electrolysis anode and an electrolysis cathode in a molten carbonate electrolyte to generate carbon nanomaterial on the cathode [0052]; wherein the transition metal nucleating agents are suppressed (lowering temperature) or excluded the electrolysis in step (i) [0052]. Licht teaches adding a nucleating agent as an alternative [0044].
Licht does not disclose step (ii) electrochemically exfoliating the carbon nanomaterial from a second anode to produce graphene.
However, Cheun-Lee discloses electrolytic exfoliation of graphite to for graphene (page 15650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform electrolytic exfoliation of multi-layered graphene/graphite produced by Licht in order to form graphene as taught by Cheun-Lee.

Considering claim 2, Licht discloses step (i) is performed without a transition metal on or adjacent to the surface of the cathode [0052].

Considering claims 3 and 4, Licht discloses the electrolysis anode and molten carbonate electrolyte in step (i) do not include a transition metal [0052].

Considering claim 5, Licht discloses step (i) comprises (a) heating a carbonate electrolyte to obtain a molten carbonate electrolyte [0008]; (b) disposing the molten carbonate electrolyte between an electrolysis anode and an electrolysis cathode in a cell [0009]; (c) applying an electrical current to the electrolysis cathode and the electrolysis anode in the cell to electrolyze the carbonate and generate carbon nano-platelets on the electrolysis cathode [0052].

Considering claims 6 and 8, Licht does not disclose step (ii) comprises performing electrolysis where the electrolysis cathode from step (i) having the carbon nanomaterial is used as an anode to produce graphene.
However, Cheun-Lee discloses electrolytically exfoliating graphene from an anode electrode (page 15650), therefore it would have been obvious to one of ordinary skill to use the electrolysis cathode having the carbon material and use it as an anode in order to electrochemically exfoliate graphene. Graphene is useful in many fields including research, electronics, etc.

Considering claim 7, the electrolysis cathode having the carbon nanomaterial is inherently cooled prior to performing the exfoliation.

Considering claims 9 and 10, Licht discloses the electrolyzed carbonate in step (i) is replenished by addition of carbon dioxide from air [0040].

Considering claim 11, Licht discloses the electrolysis cathode is nickel alloy [0044].

Considering claim 12, Licht discloses the electrolysis cathode is coated with zinc [0092].

Considering claim 13, Licht discloses electrical current is applied with stepwise increases [0056].

Considering claim 14, Licht discloses the carbon nanomaterial comprises carbon nanoplatelets [0052].

Considering claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the carbon nanoplatelets of Licht comprise less than about 125 graphene layers, because Licht discloses that the platelets indicative of partially formed multi-layered graphene [0052], and multilayer graphene will become a graphite after only several layers of graphene stacked. 

Considering claims 16-18, Licht discloses the molten carbonate electrolyte comprises a lithium carbonate [0038].

Considering claim 19, Licht discloses the molten carbonate electrolyte further comprises one or more oxides [0038].

Considering claims 25-27, in Licht as modified by Cheun-Lee, Cheun-Lee discloses the exfoliation results in near monolayer thickness (15649).

Considering claims 28 and 29, Licht discloses the coulombic efficiency is about 100% [0048].

Considering claim 30, Licht discloses the electrolysis reaction is performed at a current density of between about 5 and about 1000 mA cm2 [0049].

Considering claim 31, Licht discloses the graphene carbon nanomaterial has a purity greater than about 95% [0052].

Considering claims 32-34, Licht discloses the graphene produced exhibits a 2D peak in the Raman spectrum between 2679 and 2698 cm-1 ([0078]-[0084]).

Considering claim 35, Licht discloses step (i) also produces molecular oxygen (O2) [0040].

Considering claim 36, Licht discloses a method for producing carbon nano-platelets comprising: (a) heating a carbonate electrolyte to obtain a molten carbonate electrolyte [0008]; (b) disposing the molten carbonate electrolyte between an electrolysis anode and an electrolysis cathode in a cell [0009]; and (c) applying an electrical current to the electrolysis cathode and the electrolysis anode in the cell to electrolyze the carbonate and generate carbon nano-platelets on the electrolysis cathode without the formation of transition metal nucleation sites on the cathode [0052].

Considering claim 46-48, Licht discloses lower temperature results in corrosion free nickel anode [0052].

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al and Cheun-Lee et al., as applied to claim 1 above, and further in view of Wu et al. (Carbon 106 (2016) 208-217).
Considering claim 49, Cheun-Lee is silent as to the number of layers in nano-platelets. 
However, Wu discloses formation of platelets in substantially similar electrolysis methide, which results in platelets with thickness of dozens to hundreds of nanometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there will be nano-platelets with less than 125 graphene layers, because there is about 2-3 graphene layers per in graphene stacks. The thickness of platelets of 40 nm will meet the claim. It will be expected that the thickness distribution is gaussian and the platelets of Wu with dozens of nanometers will include platelets with thickness of 40 nm or less.


Claim 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al and Cheun-Lee et al., as applied to claim 1 above, and further in view of Zhamu et al. (US 2017/0260637 A1).
Considering claims 20-22, in Licht as modified by Cheun-Lee, Cheun-Lee discloses step (ii) is performed in the presence of an exfoliation electrolyte, and the exfoliation electrolyte comprises a surfactant SDS (page 15650).
Furthermore, Zhamu discloses that in the process of graphene exfoliation SDS and ammonium sulfide are functional equivalents (abstract), and non-aqueous solution [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalent for another with reasonable expectation of success. 

Considering claim 23, Zhamu discloses the exfoliation electrolyte comprises ethylene carbonate therefore it will dissolve a carbonate [0041], such as itself.

Considering claim 24, Zhamu discloses the exfoliation is performed by electrolysis between an exfoliation anode and the exfoliation cathode in an exfoliation electrolyte, where the exfoliation anode and the exfoliation cathode are separated by a membrane, filter, diaphragm or porous separator to isolate the graphene produced within the vicinity of the anode [0052].

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Applicant argues that the inventor has surprisingly found that during molten carbonate electrolysis, two classes of carbon nano-products may be formed. Nanotubes and nanofibers are formed in presence of nucleating agent, and nano-platelets, nano-onions and nano-scaffods, when the nucleating agent is suppressed or excluded. Applicant argues that US ‘183 (Licht) only discloses formation of nanotubes and nanofibers in presence of transition metal nucleating agent, therefore US ‘183 fails to disclose the claimed method step of suppression or exclusion of the transition metal nucleating agent. This argument is found not persuasive, because US ‘183 (Licht) teaches that carbon nanotubes and nanofibers are formed in presence of nucleating agent and without nucleating agent, multi-layered graphene/graphite is formed (see [0044] and [0052]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794